WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in not granting State Farm Mutual Automobile Company’s (State Farm) motion for summary judgment. The deposition submitted in support of State Farm's motion clearly establishes as a fact that the automobile driven by Lennard Martin was furnished for his regular use, and thus there is no material issue of fact that the exclusion contained within the policy issued by State Farm applies. Brouillette v. Fireman’s Fund Insurance Company, 168 So.2d 389 (La.App. 3rd Cir. 1964), writ refused, 165 So.2d 485, 246 La. 594 (1964); Rolling v. Miller, 233 So.2d 723 (La.App. 4th Cir.1970); Romano v. Gir-linghouse, 385 So.2d 352 (La.App. 1st Cir. 1980), distinguished from Wirick v. Wyble, 300 So.2d 571 (La.App. 3rd Cir.1974). Accordingly, the judgment of the trial court is reversed and set aside and summary judgment is granted ordering plaintiffs’ suit against State Farm Mutual Automobile Insurance Company dismissed with prejudice and at plaintiffs’ costs.
GUIDRY, STOKER and KNOLL, JJ., concur.